Title: To Benjamin Franklin from Matthew Ridley, 7 May 1782
From: Ridley, Matthew
To: Franklin, Benjamin


Hotel de Vauban ce May 7h: 1782.
Mr. Ridley has the Honor to present his Respects to Mr. Franklin & incloses him 14 Bills numbered as underneath which he begs the favor of him to accept & return with the Letter intended for Holland.


No.
48 ––––––
  12




  302 ––––––
  18




  187 ––––––
  300




  180 ––––––
  18




  2571 ––––––
  24




  661 ––––––
  120
492 Dollars


 
Addressed: A Son Excellence / Son Excellence B Franklin Esq / Passy / Mr Ridley begs the reception of this Letter may be acknowledged in case Mr F. is not at home by Mr. La Motte.
